Exhibit 10.2 CREDIT AGREEMENT Dated as of July31, 2013 among Shield Media LLC, SHIELD MEDIA LANSING LLC, as the Holding Companies, WXXA-TV LLC, WLAJ-TV LLC, as the Borrowers, Royal Bank of Canada, as Administrative Agent and Collateral Agent, JPMorgan CHase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agent SunTrust Bank and U.S. Bank National Association, as Co-Documentation Agents and The Other Lenders Party Hereto RBC CAPITAL MARKETS*, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC as Joint Lead Arrangers and Joint Book Managers * RBC Capital Markets is a brand name for the capital markets activities of Royal Bank of Canada and its affiliates. Table of Contents Section Page Article I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01 Defined Terms 1 Section 1.02 Other Interpretive Provisions 36 Section 1.03 Accounting Terms; Financial Terms and Ratios, Calculations, Etc 37 Section 1.04 Rounding 37 Section 1.05 Timing of Payment or Performance 38 Section 1.06 Times of Day 38 Article II THE COMMITMENTS AND CREDIT EXTENSIONS 38 Section 2.01 The Loans 38 Section 2.02 Borrowings, Conversions and Continuations of Loans 38 Section 2.03 [Reserved] 39 Section 2.04 [Reserved] 39 Section 2.05 Prepayments 39 Section 2.06 Termination or Reduction of Commitments 42 Section 2.07 Repayment of Loans 42 Section 2.08 Interest 43 Section 2.09 Fees 44 Section 2.10 Computation of Interest and Fees 44 Section 2.11 Evidence of Debt 44 Section 2.12 Payments Generally; Administrative Agent’s Clawback 44 Section 2.13 Sharing of Payments by Lenders 46 Section 2.14 [Reserved] 47 Section 2.15 Extensions of Loans 47 Section 2.16 Defaulting Lenders 48 Article III TAXES, YIELD PROTECTION AND ILLEGALITY 49 Section 3.01 Taxes 49 Section 3.02 Illegality 54 Section 3.03 Inability to Determine Rates 54 Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans 54 Section 3.05 Compensation for Losses 56 Section 3.06 Mitigation Obligations; Replacement of Lenders 56 Section 3.07 Survival 57 Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 57 Section 4.01 Conditions to Signing Date 57 Section 4.02 Conditions of Borrowing 58 Article V REPRESENTATIONS AND WARRANTIES 61 Section 5.01 Existence, Qualification and Power; Compliance with Laws 61 Section 5.02 Authorization; No Contravention 61 Section 5.03 Governmental Authorization; Other Consents 61 Section 5.04 Binding Effect 61 Section 5.05 Financial Statements; No Material Adverse Effect 62 Section 5.06 Litigation 62 Section 5.07 Ownership of Property; Liens 62 Section 5.08 Environmental Compliance 62 -i- Table of Contents (continued) Page Section 5.09 Taxes 63 Section 5.10 ERISA Compliance 63 Section 5.11 Subsidiaries; Equity Interests; Loan Parties 64 Section 5.12 Margin Regulations; Investment Company Act 64 Section 5.13 Disclosure 64 Section 5.14 Intellectual Property; Licenses, Etc 64 Section 5.15 Solvency 65 Section 5.16 Security Documents 65 Section 5.17 Use of Proceeds 65 Section 5.18 Insurance 65 Section 5.19 Labor Matters 65 Section 5.20 OFAC; Anti-Money Laundering and Economic Sanctions Laws 65 Section 5.21 FCC Licenses 66 Article VI AFFIRMATIVE COVENANTS 67 Section 6.01 Financial Statements 67 Section 6.02 Certificates; Other Information 68 Section 6.03 Notices 70 Section 6.04 Preservation of Existence, Etc 70 Section 6.05 Maintenance of Properties 71 Section 6.06 Maintenance of Insurance 71 Section 6.07 Compliance with Laws 71 Section 6.08 Books and Records 71 Section 6.09 Inspection Rights 71 Section 6.10 Licensing Matters 72 Section 6.11 Covenant to Guaranty the Obligations and Give Security 72 Section 6.12 Use of Proceeds 76 Section 6.13 Compliance with Environmental Laws 76 Section 6.14 Further Assurances; Post-Closing Conditions 76 Section 6.15 [Reserved] 77 Section 6.16 Payment of Taxes 78 Article VII NEGATIVE COVENANTS 78 Section 7.01 Liens 78 Section 7.02 Indebtedness 80 Section 7.03 Investments 83 Section 7.04 Fundamental Changes 84 Section 7.05 Dispositions 85 Section 7.06 Prepayments, Etc 87 Section 7.07 Use of Proceeds 88 Section 7.08 Transactions with Affiliates 88 Section 7.09 Restricted Payments 88 Section 7.10 Financial Covenant; Fiscal Year 89 Section 7.11 Change in Nature of Business 89 Section 7.12 Burdensome Agreements 89 Section 7.13 Amendments, Etc 91 Section 7.14 Holding Companies Covenant 91 Section 7.15 Disposal of Subsidiary Interests 91 -ii- Table of Contents (continued) Page Article VIII EVENTS OF DEFAULT AND REMEDIES 92 Section 8.01 Events of Default 92 Section 8.02 Remedies Upon Event of Default 94 Section 8.03 Application of Funds 94 Article IX ADMINISTRATIVE AGENT 95 Section 9.01 Appointment and Authority 95 Section 9.02 Rights as a Lender 96 Section 9.03 Exculpatory Provisions 96 Section 9.04 Reliance by Agents 97 Section 9.05 Delegation of Duties 97 Section 9.06 Resignation of Administrative Agent or Collateral Agent 97 Section 9.07 Non-Reliance on Administrative Agent and Other Lenders 98 Section 9.08 No Other Duties, Etc 99 Section 9.09 Administrative Agent MayFile Proofs of Claim 99 Section 9.10 Collateral and Guaranty Matters 99 Section 9.11 Cash Management Obligations and Secured Hedge Agreements Article X MISCELLANEOUS Section 10.01 Amendments, Etc Section 10.02 Notices; Electronic Communications Section 10.03 No Waiver; Cumulative Remedies; Enforcement Section 10.04 Expenses; Indemnity; Damage Waiver Section 10.05 Payments Set Aside Section 10.06 Successors and Assigns Section 10.07 Treatment of Certain Information; Confidentiality Section 10.08 Right of Setoff Section 10.09 Interest Rate Limitation Section 10.10 Counterparts; Integration; Effectiveness Section 10.11 Survival of Representations and Warranties Section 10.12 Severability Section 10.13 Replacement of Lenders Section 10.14 Governing Law; Jurisdiction; Etc Section 10.15 Waiver of Jury Trial Section 10.16 No Advisory or Fiduciary Responsibility Section 10.17 Electronic Execution of Assignments and Certain Other Documents Section 10.18 Termination Section 10.19 USA PATRIOT Act Section 10.20 Time of the Essence Section 10.21 ENTIRE AGREEMENT -iii- SCHEDULES 1.01(a) Stations 1.01(b) Immaterial Subsidiaries Commitments and Applicable Percentages Litigation Real Properties (including Mortgaged Properties) Subsidiaries; Equity Interests; Loan Parties FCC Licenses and Television Stations 5.21(c) FCC Disclosure 7.01(b) Existing Liens 7.02(r) Surviving Indebtedness 7.03(g) Existing Investments 7.08(h) Transactions with Affiliates Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS A Form of Loan Notice B [Reserved] C Form of Note D Form of Compliance Certificate E Form of Assignment and Assumption F [Reserved] G Form of Lender Participation Notice H [Reserved] I-1 Form of U.S. Tax Compliance Certificate I-2 Form of U.S. Tax Compliance Certificate I-3 Form of U.S. Tax Compliance Certificate I-4 Form of U.S. Tax Compliance Certificate J Form of Guaranty Agreement K Form of Solvency Certificate i CREDIT AGREEMENT This CREDIT AGREEMENT (“ Agreement ”) is entered into as of July 31, 2013, among Shield Media LLC, a Delaware limited liability company (“ Shield Albany ”), WXXA-TV LLC, a Delaware limited liability company (“ WXXA Borrower ”), Shield Media Lansing LLC, a Delaware limited liability company (“ Shield Lansing ” and together with Shield Albany, collectively, the “ Holding Companies ” and each individually, a “ Holding Company ”) and WLAJ-TV LLC, a Delaware limited liability company (“ WLAJ Borrower ” and together with WXXA Borrower, each a “ Borrower ” and, collectively, the “ Borrowers ”), each lender from time to time party hereto (collectively, the “ Lenders ” and individually, a “ Lender ”), and Royal Bank of Canada, as Administrative Agent and Collateral Agent. PRELIMINARY STATEMENTS: 1.
